                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


DONALD THOMAS HADEED,

                       Plaintiff,

v.                                                           Case No: 6:15-cv-392-Orl-41GJK

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Counsel’s Unopposed Request for

Authorization to Charge a Reasonable Fee (Doc. 24). United States Magistrate Judge Gregory J.

Kelly issued a Report and Recommendation (Doc. 28), in which he recommends denying the

motion as premature.

       After an independent de novo review of the record, and noting that no objections were

timely filed, the Court agrees with the analysis in the Report and Recommendation. Therefore, it

is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 28) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiff’s Counsel’s Unopposed Request for Authorization to Charge a Reasonable

              Fee (Doc. 24) is DENIED without prejudice.

           3. Any future motion for authorization to charge a reasonable attorney’s fee under

              § 406(b) shall be deemed timely filed if it is filed within thirty days from the date

              of the Administration’s determination of the request for § 406(a) fees.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on October 9, 2018.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
